Citation Nr: 0023593	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  96-27 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Timeliness of appeal from denial of claim for basic 
eligibility for Dependents' Educational Assistance pursuant 
to Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to March 
1958.  The appellant is a child of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in San Juan, 
the Commonwealth of Puerto Rico, which denied a claim by the 
appellant seeking entitlement to basic eligibility to Chapter 
35 educational assistance benefits.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to 
basic eligibility to Chapter 35 educational assistance 
benefits in a May 1992 decision.  The appellant was notified 
of the RO's decision by letter dated May 1992.

2.  The appellant filed a Notice of Disagreement to the RO's 
May 1992 decision in February 1993.

3.  A Statement of the Case was prepared and sent to the 
appellant regarding the issue of basic eligibility to Chapter 
35 educational assistance benefits on December 15, 1995.  It 
informed her that she had 60 days from the date of the 
Statement of the Case or 1 year from the date of the adverse 
decision in which to perfect her appeal.

4.  The appellant submitted a Substantive Appeal on the issue 
of basic eligibility to Chapter 35 educational assistance 
benefits, received by VA on March 27, 1996.

5.  The claims file contains no other correspondence 
submitted by the appellant, representative, or other 
authorized person, including within one year of the May 1992 
RO decision or within 60 days of the December 1995 Statement 
of the Case.


CONCLUSION OF LAW

The appellant did not timely perfect an appeal of the RO's 
May 1992 denial of entitlement to basic eligibility to 
Chapter 35 educational assistance benefits.  38 U.S.C.A. 
§§ 7105(a), (b), (d)(1), (d)(3), 7108  (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.300-20.306  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Facts

The appellant submitted her original application seeking 
basic eligibility for Chapter 35 educational assistance 
benefits in May 1992.  That claim was denied by RO decision 
in May 1992; the appellant was provided notice of that 
decision in a May 1992 letter from the RO.  Thereafter, a 
Notice of Disagreement (NOD) was received at the RO in 
February 1993.  [A prior statement had been received at the 
RO in June 1992, indicating disagreement with the May 1992 RO 
decision, but the Board, in an unappealed, May 1995 decision, 
held that it was not a valid NOD because it was not signed by 
the appellant or authorized representative.  See 38 C.F.R. 
§ 20.201  (1999).].  A Statement of the Case (SOC) was issued 
by the RO, pursuant to Board instructions, on December 15, 
1995.  It explains to the appellant that she had 60 days from 
the date of the SOC or 1 year from the date of the adverse 
decision in which to perfect her appeal.

The appellant submitted a Substantive Appeal, VA Form 9, on 
the issue of basic eligibility to Chapter 35 educational 
assistance benefits, received at VA on March 27, 1996.

II.  Analysis

The law provides that "questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals." 38 U.S.C.A. § 7105(d)(3) (West 1991).  However, it 
must first consider whether doing so in the first instance is 
prejudicial to the appellant.  Cf. Marsh v. West, 11 Vet. 
App. 468, 470-72  (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 9-99  (August 18, 1999).  In this 
case, the Board concludes that its consideration of the issue 
of timeliness does not violate the appellant's procedural 
rights.  See 38 C.F.R. § 3.103(b)  (1999).  In a May 2000 
letter to the appellant, the Board provided notice of the 
regulations pertinent to the issue of timeliness of 
Substantive Appeals, as well as notice of the Board's intent 
to consider this issue.  She and her representative were 
provided 60 days to submit argument on this issue; no 
response was received.  The appellant was also provided an 
opportunity to request a hearing on this issue, but she did 
not do so.  Therefore, the Board finds that the appellant has 
been provided full notice of all pertinent regulations and 
ample opportunity to present argument and evidence in support 
of her claim.  She is not prejudiced by its decision, infra.

Governing regulations provide that, in order to perfect an 
appeal of an adverse determination, an adequate and timely 
substantive or formal appeal is required.  38 U.S.C.A. § 7105  
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302  (1999).  
Section 20.202 states specifically that "[p]roper completion 
and filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal."  38 C.F.R. § 
20.202  (1999).  

The claimant must file a Substantive Appeal within 60 days 
from the date the SOC is mailed or within the remainder of 
the one-year time period from the date of mailing of notice 
of the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3)  (West 1991); 38 C.F.R. § 
20.302(b)  (1999).  The 60-day appeals period may be extended 
for good cause shown.  38 U.S.C.A. § 7105(d)(3)  (West 1991); 
38 C.F.R. § 20.303  (1999).  The appellant was informed of 
these requirements in both the December 1995 SOC and in the 
Board's May 2000 letter.

Here, as stated above, the appellant was notified of the 
denial of her claim for Chapter 35 educational benefits in 
May 1992 and she was issued a SOC on December 15, 1995.  
Thus, she had until February 15, 1996, to file her 
Substantive Appeal.

The first, and only, correspondence from the appellant, her 
representative, or any other authorized person or entity, 
received by VA since the December 1995 SOC is a March 27, 
1996, Substantive Appeal, VA Form 9, indicating continued 
disagreement with the RO's denial of Chapter 35 benefits.  
Unfortunately, that form was not received by VA within the 
time allowed by law.  Therefore, it is not timely.  In 
addition, it provides no statement or information that can be 
construed as a request for an extension for good cause.  38 
C.F.R. §§ 3.109(b), 20.303  (1999).  

If there is a failure to comply with the law or regulations, 
it is incumbent on the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105(d)(5), 7108  (West 
1991).  In the absence of a timely substantive appeal, the 
petition for appellate review of the claim for basic 
eligibility to Chapter 35 benefits must be rejected in 
accordance with 38 U.S.C.A. § 7108.  The Board finds that the 
appellant's appeal was not perfected, and it is without 
jurisdiction to adjudicate the claim.  38 U.S.C.A. 
§§ 7105(a), (b), (d)(1), (d)(3), 7108  (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.300-20.306  (1999).


ORDER

The appeal for basic eligibility for Dependents' Educational 
Assistance pursuant to Chapter 35, Title 38, United States 
Code, is dismissed.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

